Exhibit 10.116

SECOND AMENDMENT TO THE TRUST AGREEMENT

FOR THE CHARLES SCHWAB

PROFIT SHARING AND EMPLOYEE STOCK OWNERSHIP PLAN

The Trust Agreement for the Charles Schwab Profit Sharing and Employee Stock
Ownership Plan (“Plan”), which was amended and restated in its entirety
effective November 1, 1990, and further amended effective January 1, 1992, is
hereby further amended effective July 1, 1992, to reflect the appointment of The
Charles Schwab Trust Company to act as successor trustee under the Plan and
Trust Agreement, and as follows:

1. Each reference to “Security Pacific National Bank” is replaced by “The
Charles Schwab Trust Company.”

2. The last two sections of Section 5.05(a) are revised to read as follows:

Investment in such Employer Securities shall be made from time to time by a
direct issue of such Employer Securities from the Employer (in the event of
Employer Securities used to fund the employee stock ownership plan only) or by
purchase through a Purchasing Agent designated by the Trustee to effect all
purchases of Employer Securities. The Purchasing Agent shall not in any event be
The Charles Schwab Corporation or any of its affiliates or subsidiaries. The
Purchasing Agent shall invest such funds as are paid over to the Purchasing
Agent from time to time in Employer Securities at the time, in the amount, in
the manner and at the price determined by the Purchasing Agent in its sole
discretion, provided such price shall be the fair market value of such
securities on the open market. The Purchasing Agent shall hold such assets as an
agent of the Trustee and shall be a fiduciary to the Plan, but only with respect
to those assets under its management and control and only with respect to its
determinations as to the timing, price and amount of purchases of Employer
Securities and the selection of the broker, but the Purchasing Agent shall have
no discretion as to whether or not purchases of Employer Securities shall be
made. The Purchasing Agent shall sell shares of Employer Securities at the
direction of the Trustee, but at the time, in the manner and at the price
determined by the Purchasing Agent, provided such price shall be the fair market
value of such securities on the open market. The Trustee shall instruct the
Purchasing Agent to sell shares of Employer Securities only if the Plan
Administrator has directed the Trustee to arrange for such sale



--------------------------------------------------------------------------------

and only if such sale is previously approved by the Board of Directors to the
extent required under Section 10.01 of the Plan.

3. Section 5.05(b) is amended to read as follows:

(b) The Trustee shall pay over all contributions to the employee stock ownership
plan, and such contributions and assets of the profit sharing plan that are to
be invested in Employer Securities, to the Purchasing Agent for investment in
Employer Securities.

4. Section 5.05(c) is amended to read as follows:

Cash dividends received on any Employer Securities held as part of the profit
sharing plan shall be paid over to the Purchasing Agent and invested as soon as
practicable in additional shares of Employer Securities. Cash dividends received
on any Employer Securities allocated to a Participant’s Account and held as part
of the employee stock ownership plan shall be paid over to the Purchasing Agent
and invested as soon as practicable in additional shares of Employer Securities.
Cash dividends received on Employer Securities held in the suspense account
(e.g., unallocated shares of Employer Securities held as part of the employee
stock ownership plan) shall be used as provided in Section 10.08 of the Plan.

5. Section 5.05(d) is amended to read as follows:

The Purchasing Agent shall invest funds awaiting investment in Employer
Securities in short-term obligations, including obligations of the United States
of America or any agency or instrumentality thereof, trust and participation
certificates, beneficial interests in any trust and such other short-term
obligations as the Purchasing Agent deems to be appropriate for such interim
investment purposes, provided however that the Purchasing Agent may hold in cash
without liability for interest such portion of the assets under its control that
in its discretion shall be reasonable under the circumstances, pending
investments, or payment of expenses, or the distribution of benefits. The
Purchasing Agent is authorized to invest in any common, collective or pooled
fund maintained by the Purchasing Agent as provided in Section 7.03.

6. Section 5.05(f) is amended to read as follows:

Voting or proxy or other rights with respect to Employer Securities shall be
disposed of as provided in this Section. With respect to Employer Securities
that are allocated to Participants’ Accounts, each Participant shall be entitled
to direct the Purchasing Agent as to the manner in which such Employer
Securities then allocated to his Account shall be voted.



--------------------------------------------------------------------------------

Such directions may be achieved through the use of proxy or similar statements
delivered by the Purchasing Agent to the Participants with respect to the
Employer Securities allocated to their Accounts. The Plan Administrator shall
provide any information requested by the Purchasing Agent that is necessary or
convenient in connection with obtaining and preserving the confidentiality of
the Participants’ directions. Any allocated Employer Securities with respect to
which Participants are entitled to issue directions pursuant to the foregoing
and for which such directions are not received by the Purchasing Agent shall not
be voted by the Purchasing Agent. All unallocated Employer Securities shall be
voted by the Purchasing Agent, provided however that the Purchasing Agent shall
vote such unallocated Employer Securities in the same proportion as the shares
of Employer Securities for which Participant voting instructions have been
received as provided in the agreement between the Employer and the New York
Stock Exchange.

7. Article XI is amended by the addition of the following sections at the end:

Section 11.09 Disclosure. The Trustee is authorized to disclose such information
as is necessary to the operation and administration of the trust fund to any of
its affiliates, and to such other persons and organizations that the Trustee
determines have a legitimate business reason for obtaining such information.

Section 11.10 Recording. The Trustee is authorized to record conversations
between itself and the Plan Administrator, an Investment Manager, the Employer
and other persons acting on behalf of the Plan.

Section 11.11 Affiliates. The Trustee is authorized to contract or make other
arrangements with The Charles Schwab Corporation and any of its affiliates,
subsidiaries, successors and assigns, and any other organizations affiliated
with, or subsidiaries of, the Trustee or related entities, for the provision of
services to the Plan and trust fund.

Section 11.12 Trades. The Trustee is authorized to place securities orders,
settle securities trades, hold securities in custody and perform related
activities on behalf of the trust fund through or by Charles Schwab & Co., Inc.
to the extent that the Trustee may select the broker-dealer. Trades and related
activities effected through Charles Schwab & Co., Inc. shall not be subject to
fees and commissions established by Charles Schwab & Co., Inc. Transactions
effected by Schwab shall be subject to Schwab’s trading rules and policies as
modified or amended from time to time, together with the applicable rules,
regulations, customs and usages of any exchange, market, clearing house or
self-regulatory



--------------------------------------------------------------------------------

organization and the applicable federal and state laws, rules and regulations.

Section 11.13 Mutual Funds. The Trustee is authorized to invest in shares of
regulated investment companies (or other investment vehicles) advised by
affiliates of The Charles Schwab Corporation and any of its affiliates,
subsidiaries, successors and assigns, and any other organizations affiliated
with, or subsidiaries of, the Trustee or related entities, or by the Trustee
itself.

Section 11.14 Lien. The Trustee shall have a lien on the trust fund for
compensation and for any reasonable expenses incurred by the Trustee, including
counsel, appraisal or accounting fees as provided in Section 4.04, and such
amounts may be withdrawn from the trust fund if not paid by the Employer within
a reasonable time after the Trustee mails a written billing.

Executed this 30th day of June 1992.

 

CHARLES SCHWAB & CO., INC.

By

 

/s/ Charles R. Schwab

CHARLES SCHWAB TRUST COMPANY

By

 

/s/ Harvey A. Rowen